Title: From Thomas Jefferson to Anne Cary Randolph, 22 March 1808
From: Jefferson, Thomas
To: Randolph, Anne Cary


                  
                     My dear Anne 
                     
                     Washington Mar. 22. 08.
                  
                  My reason for desiring Ellen & your-self to write alternately was not that I did not wish to hear from you both oftener, but that I could not probably find time to answer more than one letter a week. I am sorry our strawberries are unpromising; however I trust they will put out soon. if some sand and stable manure were put on the earth, the waterings would carry both down into the clay & loosen & enrich it. but we had better not transplant them till we get them to Monticello, where we will take out the whole sod unbroken, and set it in the ground without having disturbed the roots. I ate strawberries from these plants last October after my return to this place. I inclose you some seed of the Beny, or Oriental Sesamum. this is among the most valuable acquisitions our country has ever made. it yields an oil equal to the finest olive oil. I recieved a bottle of it, and tried it with a great deal of company for many days, having a dish of sallad dressed with that & another with olive oil, and nobody could distinguish them. an acre yields 10. bushels of seed, each bushel giving three gallons of oil. an acre therefore, besides our sallad oil, would furnish all kitchen & family uses, most of them better than with lard or butter. you had better direct Wormly to plant these seeds in some open place in the nursery, by dropping two or three seeds every 10. or 12. I. along a row, and his rows 2. feet apart. the plant grows somewhat like hemp. it was brought to S. Carolina from Africa by the negroes, who alone have hitherto cultivated it in the Carolinas & Georgia. they bake it in their bread, boil it with greens, enrich their broths &c. it is not doubted it will grow well as far North as Jersey, tho’ Mc.Mahon places it among greenhouse plants. Adieu my dear Anne. present my tender affections to the family.
                  
                     Th: Jefferson 
                     
                  
               